VAPPIANT, J.
This is a suit in equity to set aside a judgment rendered against plaintiff, a sheriff’s deed to her undivided interest in certain land sold under execution of the judgment, and two sheriff’s deeds to the same land in a partition proceeding brought by the erantee in the first deed against the parties owning the other undivided interest in the land. The person in whose favor the iudgment was rendered and who was also the purchaser at the execution sale, and the purchasers at the partition sale, are parties defendant.
The facts of the case are:
In 1887 the plaintiff was a married woman living with her husband in Barton county. She owned some real estate in Jasper county, which was all the property she had. On April 15, 1887, she executed, jointly with her husband, a promissory *681note for $688.61, payable one day after date, to defendant Judd, and a mortgage on tbe Jasper county land to secure it. Tbe note on its face mentions the mortgage and tbe land mortgaged. This note was given for- money advanced by Judd to plaintiff’s husband. Sbe was at tbe time sbe signed tbe note and mortgage, in Kentucky on a visit, and ber husband was at their home in Missouri, where be signed tbe papers. Judd lives in Kentucky, and is a lawyer. Tbe mortgage was after-wards released by Judd, who seems to have been very friendly and indulgent to plaintiff and ber husband. But in July, 1891, tbe note was not paid, nor tbe interest, and tbe mortgaged property, or rather the property that had been mortgaged but released, bad been sold by tbe plaintiff and ber husband. Judd placed tbe note in attorneys’ bands for suit, and suit was brought on it against plaintiff and ber husband to tbe September term, 1891, of the Barton Circuit Court. Tbe petition in that case did not describe the defendants as husband and wife and there was nothing on tbe face of tbe petition or note to show that tbe plaintiff was a married woman, neither was there any such information in tbe sheriff’s return. Tbe return was personal service on both defendants. There was no answer filed, and accordingly at tbe September term, tbe court rendered final judgment by default against both defendants for tbe amount of tbe note and interest, $925.13, and costs. Afterwards, a brother of plaintiff died intestate, leaving certain real estate in Barton county, and leaving as bis heirs at law a brother and three sisters, of whom tbe plaintiff was one. Execution issued on tbe above mentioned judgment, and under it the sheriff sold tbe undivided interest of tbe plaintiff in that land on March 10, 1892, and tbe judgment creditor, Judd, became tbe purchaser and received tbe sheriff’s deed accordingly. That is one of the deeds sought to be cancelled.
In October, 1893, Judd brought suit against tbe other *682Leirs of plaintiff’s deceased brother for partition of the land, alleging that by purchase he had become the owner of the undivided interest of the plaintiff, Mrs. Smoot. Plaintiff in this suit filed a motion in that suit, stating that she owned an interest in the property sought to be divided, and asking to be made a party, but her motion was overruled. But it seems she did file an answer, said to be by leave, but on motion of the plaintiff in that suit, Judd, her answer was stricken out.
The grounds of that motion were:
“Because Ella G. Smoot has no right or authority in law to be made a party defendant in this suit.
“Because said answer seeks to try the title to a tract of land described in plaintiff’s petition and sought to be partitioned. '
“Because said Ella G. Smoot has ample remedy, and is fully protected, if any rights she has which will not be affected by the proceedings in this case.”
There was a decree for the sale of the land for partition and it was sold accordingly, and the defendants Amos Brand and ¥m. J ackson became the purchasers in several parts, and received the sheriff’s deeds for the parts they respectively purchased. Those deeds are also assailed in this suit.
The evidence showed that the sheriff’s return on the summons in the suit on the note was false in reference to the plaintiff in this case, Mrs. Smoot; she was not served personally as in the return stated. The court suffered the sheriff to testify that when he called to serve the writ Mrs. Smoot was quite sick in bed, and for that reason he did not intrude, but served the writ on her husband, who was co-defendant, and left a copy of the writ -with him for his wife, and upon that evidence the court allowed the sheriff then to amend the return. There was some effort to show that she had actual knowledge that the suit was pending, but the proof in that direction was not very pos*683itive. One of the attorneys for Jndcl testified that he called on plaintiff and her husband about the note before suit was brought to try to collect it, and gave them to understand that suit would be brought if it was not satisfactorily arranged, but that he had no further conversation with her until after the judgment had been rendered, when there was some negotiation between them looking to a sale of the land and a purchase by Judd with time allowed to redeem; that negotiation resulted in nothing. He said that in that negotiation they had an attorney’s advice; that’attorney was called by defendants, and over plaintiff’s objection, that if he was, as he claimed to have been, plaintiff’s attorney, he was incompetent to testify as to what his client said, the court allowed him to testify.
He said:
“I remember having had a conversation with you (defendant’s attorney) in regard to the Judd suit, and I remember distinctly that what the Smoots wanted in that case was that I delay the Downing suit and the Judd suit until they could make a turn in their affairs, to make time to pay the money; that is all they wanted as far as the representation they made to me; the fact is as to the Judd suit, Mr. and Mrs. Smoot, ■when they talked to me about it, said that Mr. Judd had treated them very kindly and they did not want to fight the suit and simply wanted time in which to meet the obligation.” Gross-examined: “Q. Were you employed by Mr. Smoot to look after his interest in this Judd suit? A. I was employed in and about this suit, yes....... Q. Were you employed by Mr. Smoot to look after this suit? A. In the way he wanted it looked after, I was. Q. You were employed by him? A. Yes, sir. Q. Did you let that suit go by default? A. Yes sir. Q. Why? A. They wanted no expenses made on the agreement that Mr. Judd was to give them time to pay off the note. Q. When was that? A. I do not think I *684talked to Mrs. Smoot prior to the time judgment was rendered, but after the judgment was rendered I talked to her....... Q. Mrs. Smoot did not employ you to look after that Judd matter, you did not have specific employment to look after that Judd matter in behalf of Mrs. Smoot ? A. As I stated originally, Mr. Smoot talked to me about the matter, but I do not remember that I had any talk with Mrs. Smoot about it until after the judgment was rendered; took it for granted that it interested them both, she was his wife; whatever he did was all right.”
It was not disputed that after the judgment was rendered this attorney was consulted by Mrs. Smoot in relation to the administration of her deceased brother’s estate. She testified positively that she never spoke to him .about the Judd suit, and knew nothing herself about it, nor that a judgment had been rendered until in looking after her interest in her brother’s estate she found that it had been sold.
The foregoing are substantially the facts in the case. The chancellor found the issues for the defendants and dismissed the plaintiff’s bill, from which decree she appeals.
I. The case was tried on the theory that the note was a Missouri contract and subject to our laws, and that was probably correct, although it was signed by Mrs. Smoot in Kentucky, mailed, to her husband here who signed it and returned it to Kentucky, where it was delivered to the payee, who was a resident of that State. No place of payment is mentioned in the note, but as the makers lived here and, so far as the married woman’s obligation is concerned, the property charged with its payment being in Missouri, this may be considered as the place intended for the performance of the contract. The law of the place where the contract is to be performed is the law of the contract.
That point, however, is not very material in this case, be*685canse in 1887, the common-law disability of a married woman to incur a general personal liability by making a promissory note, was the law in this State, and if there was a statute in Kentucky removing such disability it has not been pleaded or proven.
It is conceded by the counsel on both sides that at the date of the note in question, 1887, a married woman could not by such an instrument incur the liability of a debt for which a judgment in personam could be rendered against her, to be satisfied generally of her goods and chattels, lands and tenements. But the contention for the defendants is that in 1891 when suit was brought on the note, she had been by section 6861, Revised Statutes 1889, reduced to the condition of “a feme sole so far as to enable her to carry on and transact business on her own account, to contract and be contracted with, to sue and be sued, and to enforce and have enforced against her property such judgments as may be rendered for or against her, and may sue or be sued at law or in equity, with or without her husband being joined as a party,” and that therefore when the court at that date rendered judgment against her the judgment was valid.
If a person sui juris is sued and brought regularly into court by process to answer a petition that states on its face a good cause of action, though he may have a good defense, yet if he omits to plead it, or if he pleads it yet fails to sustain it by proof, and the judgment goes against him, his defense is extinguished in the judgment and can not afterwards be set up against it. And to that condition modern legislation has brought married women.
If the petition in the case of Judd. v. Smoot had stated upon its face that the defendants were husband and wife when the note was signed, it. would not have stated a cause of action against the wife, because it would have shown that at *686that date she was incapable of making a note. But the petition omitted that statement, and the court had no right to presume that either defendant was non sui juris. But if Mrs. Smoot was in court by process, the duty devolved upon her to plead that fact and that would have been a complete defense to the suit. She was then (assuming that she had been duly served with process), as responsible for her acts in relation to that suit as her husband was for his own acts; she could make her defense good, if she chose to do so, or she could waive it and let judgment go against her, and if she waived it and let the judgment go she could not afterwards complain.
The numerous cases cited in the briefs of counsel to show that a judgment in personum against a married woman upon a money obligation is void, are cases that arose when the law recognized that a married woman’s highest duties were those that pertained to her as wife and mother, and when it did not expect of her that close attention to affairs of business that is expected of others, and when it drew over her its shield of protection. But that particular protection is now withdrawn, and she must take care of her own business affairs. In the suit of Judd v. Smoot the petition stated a cause of action, the sheriff’s return showed that the process had been served upon both defendants in person, and therefore it appeared from the record that the court had jurisdiction both of the subject of the suit and the persons. The judgment on the face of the record is entirely valid and can not be assailed collaterally, that is, it can not be now questioned on the ground merely that a fact .existed which might have been interposed as a valid defense but was not.
But this is not a collateral attack, nor is it an attempt merely to plead now a defense which she had the opportunity to plead then but which opportunity she neglected. This is a direct assault in a court of equity upon the judgment. There *687is no necessity fox reviewing now the authorities -on this branch of equity jurisdiction. This court has recently discussed the subject with the aid of the authorities in Wonderly v. Lafayette Co., 150 Mo. 635. The doctrine is thus stated by an able law writer: “Th'e power and jurisdiction of courts of equity to enjoin a party from enforcing a judgment which has been obtained, when it would be against conscience to permit him to do so, is at the present day so firmly established, so salutary in its operation, and so thoroughly in accord with the promptings of justice, that it is difficult to realize the stubbornness and bitter jealousy with which the beginnings of its exercise were resisted.” [1 Black on Judgments, sec 356.] Another eminent text-writer has said: “Where the defendant in an action at law has a good defense on the merits, which he is prevented by accident from setting up or making available, without any negligence or inattention on his part, and a judgment is rendered against him, equity will exercise its jurisdiction on his behalf by enjoining further proceedings to enforce the judgment, or by setting it aside so that a trial may be had on its merits.” [2 Pomeroy’s Eq. Jur., sec. 836.] And what is there said of accident is repeated by the same author concerning mistake and fraud. \Idem, sections 871 and 919.] The author also gives definitions of the terms “accident” and “mistake” as affecting equity jurisdiction in sections 823 and 839.
When the law books speak of a defense on the merits it means legal merits, merits that the law recognizes and gives effect to. That Mrs. Smoot had such a defense to that suit is conceded, that that defense was known at the time to the plaintiff in that case is conceded, that she was not in fact served with process in the case and did not know that the suit was pending, is clearly shown by the evidence. . She had therefore no opportunity to make her defense. Nor was the plaintiff *688in that suit, Judd, entirely without fault in the matter. He knew that she was a married woman and was not legally bound on the note, yet he omitted to state in his petition that the defendants were husband and wife. It can not be said of that omission that it was fraudulent, because when the plaintiff filed his petition he caused summons to issue to bring in the defendants, and he had a right to presume that Mrs. Smo'ot would be summoned in the regular way, and that when she should be brought into court she could plead the fact if she chose and that would end it. But that omission is a fact which conspired with other facts to deprive her of her defense without any neglect on her part. A court of equity interposes in such matters when wrong has been done through accident or mistake as readily as when there has been fraud.
When the fact was proven beyond controversy that the sheriff’s return on the summons was false, the court allowed him, over plaintiff’s objection, to testify that he gave a copy of the writ to plaintiff’s husband for her. The court in the trial of this case had no right to allow the sheriff to amend his return in that case. The only issue in this case on the point of the sheriff’s return was in relation to the return as it was when the judgment by default was rendered. That return she averred was false and issue was joined on that averment. Her proof was addressed to that issue and it sustained her averment beyond controversy. If she had been informed that in case she succeeded in showing that the return in issue was false, the defendants would be allowed to spring another return on her and give her a new issue to try, she might have been prepared for that also. But she was not required to make such preparation nor to anticipate such an issue. The defendants strove to maintain the return as it was; when the plaintiff offered her evidence to disprove it, they objected on the ground that the return was conclusive, and it was not until *689the falsity was proven that an attempt to set up another return was made. The sheriff was defendant’s witness, but he could give no explanation or excuse for the falsity of the return. He said: “I do not know what made me make the return as I did.”
There was some attempt to show that the plaintiff had actual knowledge of the pendency of the suit. But the defendant’s evidence on that point went scarcely farther than tending to show that she knew the note was in the hands of attorneys and that suit was threatened. Against her own positive testimony that she had no knowledge of the suit until after the judgment had been rendered there is scarcely any evidence at all.
Even the attorney who claimed to represent her (and whose testimony was clearly incompetent) whilst he testified in chief as to what “the Smoots” wanted “as far as the representation they made to me,” yet on cross-examination he said that it was Mr. Smoot who spoke to him and that he did not see Mrs. Smoot until after the judgment was rendered. Her testimony was that she knew nothing of it until her interest in the land had been sold.
There are numerous decisions in this State in ’which it is held that the sheriff’s return on the writ is conclusive as between the parties to the suit. [Heath v. M., K. & T. Ry., 83 Mo. 617; Decker v. Armstrong, 87 Mo. 316; State ex rel. v. Finn, 100 Mo. 429.] But that well-established principle of law has no application in a suit in equity to set aside the judgment founded on the return on the equitable ground of fraud, accident or mistake. The fact that Mrs. Smoot might have a remedy at law by suit on the sheriff’s bond does not deprive her of her remedy in equity to vacate the judgment obtained by means of the false return. The remedy at law which will de*690feat a suit in'equity is a remedy on the same cause of action against the same defendants. [Thorn & Hunkins L. & C. Co. v. Citizens Bank, 158 Mo. 272, and authorities there cited.]
It has been frequently held in other States that a judgment by default rendered on a false return will be set aside or its execution enjoined in a court of equity. [Crafts v. Dexter, 8 Ala. 767; Rice v. Tobias, 89 Ala. 214; Bell v. Williams, 1 Head (Tenn.) 229; Ridgeway v. Bank, 11 Humph. (Tenn.) 523; McNeill v. Edie, 24 Kan. 103; Ryan v. Boyd, 33 Ark. 778; Blakeslee v. Murphy, 44 Conn. 188; Great Western Min. Co. v. Woodmas, 12 Col. 46; Hickey v. Stone, 60 Ill. 453.] Indeed it would be so contrary to right and justice to allow a judgment obtained by such means to stand that it is strange there could be any question of the power and duty of a court of conscience in the premises.
The Constitution of Missouri ordains that “no person shall be deprived of life, liberty or property without due process of law.” A more flagrant violation of this constitutional provision can not be conceived than to take one’s property by means of a false return of the process. But the root of equity jurisdiction in such cases is planted deeper than in even a written constitution; it is planted in that enlightened sense of right and justice that lies at the foundation of all our laws and finds chief expression in a court of equity.
Mrs. Smoot had a good defense 'to that suit and the plaintiff there knew it, and by means of a false return judgment by default was rendered against her, thus without fault on her part she was afforded no opportunity to interpose her defense. Such a judgment can not be suffered to stand in a court of equity.
n. Execution issued on the judgment and under it the sheriff sold Mrs. Smoot’s undivided interest in the land she inherited from her brother, and at the sale the plaintiff in the *691execution, Judd, became tbe purchaser. Then he instituted proceedings for partition against the other heirs. Mrs. Smoot petitioned the court to be made a party to- the proceeding, but her petition was denied. She filed an answer, however, in which she denied that Judd had acquired title to her interest and sought to raise an issue as to plaintiff’s title, but on motion of *the plaintiff in that suit her answer was stricken out, and the cause proceeded to final decree under which the property was sold for partition and the defendants Brand and Jackson became the purchasers at the sale. Now, it is insisted that the decree in that case is conclusive against the title asserted by Mrs. Smoot here, that what was there adjudged is as to her res adjudicate.
The court refused to admit her as a party and struck out her answer upon the ground that the question of title could not be tried in that case and that any interest she might have in the land could not be affected by the decree and proceedings there'. Those were the grounds asserted by the plaintiff in that case in his motion to strike out and that is what the court decided. That ruling was res adjudícala of that point and it was the only thing decided in that case that was res adjudícala as to Mrs. Smoot. As to the dispute between Mrs. Smoot and the plaintiff in that ease in reference to her claim of’title, there was no decision. There is nothing in that proceeding that impairs the rights she asserts here.
III. The purchasers at the sheriff’s sale under the decree in the partition suit acquired the title that the parties to that suit had, nothing more. [Sec. 1089, R. S. 1889, now sec. 4353, R. S. 1899; Pentz v. Kuester, 41 Mo. 447; Cashion v. Faina, 47 Mo. 133; Stephens v. Ellis, 65 Mo. 456; Hart v. Steedman, 98 Mo. 452.] They took at the sale whatever Mr. Judd had to convey of the interest that Mrs. Smoot inherited from her brother and they took it subject to her equities. As *692against Mr. Judd the plaintiff is entitled to a cancellation of the sheriff’s deed under the execution, and as against the purchasers at the partition sale she is entitled to the same, the effect of which is to vest the title of an undivided one-fourth of the land in her, and she is also entitled to an account from them of the rents and profits of her one-fourth interest.
The judgment is reversed and the cause is remanded to the circuit court of Barton county with directions to enter a decree enjoining defendant Judd from enforcing his judgment rendered at the September term of that court, so far as it affects Mrs. Smoot, and cancelling the sheriff’s deed to Judd, dated March 10, 1892, and declaring that the plaintiff, Mrs. Smoot, is entitled to an undivided one-fourth of the land described in the petition in the partition suit in spite of the sale made by the sheriff under the decree in that suit, and directing an accounting by defendants Brand and Jackson with plaintiff of the rents and profits had and received by them, respectively, of her undivided fourth, and upon the coming in of the account and ascertaining of the amounts due her, rendering judgment in her favor for the same against those two defendants, respectively, each for the amount he has received, and judgment against all the defendants for costs.
All concur, except Marshall, J., absent.